DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,662,610 and claims 1-18 of U.S. Patent No. 11,015,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims disclose a hybrid bucket assembly with a structural skeleton, struts, frame and bucket shell, but are broader than the patented claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the upper lateral member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (5,267,402).

Regarding claim 1, Russell discloses a bucket assembly for supporting a bucket shell for a work vehicle, comprising:
A structural skeletal framework comprising a frame (86,72), a network of support struts (outer struts 38 and center strut 38) and at least two coupling brackets (2nd and 4th strut)
A replaceable bucket shell (12) wherein the frame provides for external support around the periphery of the bucket shell


Regarding claim 2, Russell disclose that the shell is operably secured to the frame to facilitate removal and replacement from the skeleton framework.

Regarding claim 3, Russell discloses that the bucket shell is a composite reinforced resin material (column 2 lines 61-65).

Regarding claim 6, the shell is selectable mounted to the frame using mechanical fasteners.

Regarding claim 7, the shell is recessed within the frame such that at least the lower lateral member of the frame forms a leading edge that projects behind a lower lateral leading edge of the bucket shell (Figure 6).

Regarding claim 8, at least a portion of the lower lateral member has a recessed inner periphery that defines a recessed shoulder against which abuts the lower lateral leading edge of the bucket shell (Figure 6).

Regarding claim 10, one or more of the struts are shell conforming struts that respectively have opposite ends coupled to the frame and have lengths that conform to and make contact with an outer surface of the shell when installed.

Regarding claim 11, the shell conforming struts (struts 1, 3 and 5 (struts 2 and 4 considered the coupling brackets)) are spaced apart laterally with at lest one in a first lateral third of the bucket, at least one in a second lateral third of the bucket and at least one in a third lateral third of the bucket.

Regarding claim 12, there is at least one lateral strut (82) that ties together the shell conforming struts.

Regarding claim 13, the brackets (2nd and 4th strut elements) operably releasably connect to couplers (58,60) of a work vehicle.

Regarding claim 14, the bucket shell includes one or more recessed cavities (52,54) spaced between the support struts that increase a carry volume of the bucket shell.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (5,267,402) as applied to claim 1 above and further in view of Stafne, Sr. (7,484,321).

Regarding claims 4 and 15, Russell discloses a loader assembly for supporting a bucket assembly with a bucket shell for a work vehicle comprising:
Loader arms operably movably mounted to a chassis of a work vehicle (Figure 1)
A carrier (56) mounted to distal ends of the loader arms
A bucket assembly comprising
A structural skeletal framework comprising:
An outer support frame (86,72) including a lower lateral member (72)
One or more support struts (1st, 3rd and 5th strut 38) fixedly engaged with the frame
One or more brackets (2nd and 4th strut 38) that are operably, selectably engaged with the carrier (at 58,60)
A bucket shell (12) wherein the frame provides for external support around the periphery of the bucket shell

While Russell et al. discloses the invention as described above, it fails to disclose that the frame also includes an upper lateral member connected to the support struts.  Like Russell, Stafne also discloses a bucket frame with an insert member that sits within the frame.  Unlike Russell et al., Stafne discloses that the frame/skeleton surrounds the entire insert to provide support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an upper lateral member in Russell as taught by Stafne to provide increased support and rigidity to the bucket frame.

Regarding claim 5, the combination discloses that the lower lateral member forms a leading edge of the framework, and the lower lateral member comprises a tapered leading edge (Figure 6).

Regarding claim 16, the frame comprises a pair of vertical members (86) disposed at opposite sides of the frame that are fixedly engaged with the lateral members (72) and the one or more brackets are fixedly engaged with the one or more support struts (through lower lateral member (72).


Regarding claim 17, Russell discloses that the bucket shell is a composite reinforced resin material (column 2 lines 61-65) and the shell is mounted via one or more mechanical fasteners.

Regarding claim 18, the combination discloses that the bucket shell is recessed within the frame such that at least the lower lateral member of the frame forms a leading edge that projects behind a lower lateral leading edge of the bucket shell (Figure 6).

Regarding claim 20, the combination discloses a bucket assembly that is selectably mountable on a carrier operably coupled to distal end of movable loader arms of a vehicle, comprising:
one or more brackets (2nd and 4th strut 38) that interface with the carrier (at 58,60):
a plurality of support struts (1st, 3rd and 5th strut (38) fixedly coupled to the one or more brackets (via lower lateral member (72);
a frame fixedly coupled with one or more of the plurality of support struts, the frame comprising an upper lateral member (Stafne) and a lower lateral member (72); and
a selectably replaceable bucket shell (12) that is operably mounted merely to the frame, the shell defining a carry volume for materials;
wherein the lower lateral member forms a leading edge of the frame, and the lower later member comprises a tapered leading edge that operably extends forward of the bucket shell (Figure 6)
wherein the support struts are shell conforming to conform to the shell; and
wherein the frame provides for external support around the periphery of the replaceable bucket shell.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (5,267,402) in view of Stafne, Sr. (7,484,321).as applied to claims 1 and 15 above and further in view of Logan (6,098,321).

Regarding claims 9 and 19, the combination of Russell and Stafne discloses the invention as described above, but fails to disclose a flange on the bucket shell for engaging an upper lateral member.  Like the combination of Russell and Stafne, Logan also discloses a loader bucket.  Unlike the combination, Logan discloses that a flange member (24) can be used to engage an upper framework of the loader bucket frame for support when attaching additional elements.  IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mounting flange in the combination of Russell and Stafne as taught by Logan as it would be combining prior art elements according to known methods to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671